The law is quite clear that on July 1, 1928, all school boardsmust go on a fiscal year basis; and *Page 259 
it seems equally clear (to my mind) that the discretion, as also the responsibility, for the method in which this change is to be effected, lies with the several school boards and not with this court.
The defendant school board has not abused that discretion in this instance. For the evidence satisfies me that, if continued on the present basis, the whole public school system of Rapides parish will inevitably break down on July 1, 1928, unless the law as it now stands be wholly disregarded; and that the school board acted wisely in closing a few schools in order to save the rest. Certainly the school board might have adopted the Micawber-like policy now forced upon it by this court, in the hope that "something may turn up" by way of new legislation or what not; but the wisdom of such a policy is doubtful, and personally I would not assume the responsibility of adopting that course even if the authority were mine.
I therefore dissent.